HUNT, Circuit Judge
(after stating the facts as above). Stated in brief way, our conclusion is that the judgment of the superior court of the state in case 50811 found the issues of title and possession and right of possession to the real property described in the complaint in the defendants’ favor, and this court will presume that *73such judgment was supported by evidence, and, the superior court of the state being one of general jurisdiction, that it made findings of fact responsive to the material issues presented and tried before it. The record, shows that the parties went to trial in the state court upon pleadings wherein, by affirmative allegations in the answer, the answering defendants prayed for affirmative relief. By the issues the trial in the state court was had, not alone upon the question of plaintiffs’ title as against defendants’, but also upon the question of the defendants’ title as against the plaintiffs’ title. Moreover, we gather that the question of the right of the defendants to have their title tried out as against the plaintiffs’ title has been argued in certain contempt proceedings had before the superior court of the state and the higher state tribunal, where decisions have been rendered upholding the contentions of the defendants and sustaining the view that the defendants had properly prevailed in the superior court. Under all the conditions shown, this court ought not to issue mandamus to require the District Court of the United States to proceed to try a matter over which the state tribunals have jurisdiction with full power.
Such, we think, is the general rule laid down by the federal courts, and is very clearly stated in Westfeldt v. North Carolina Mining Co., 166 Fed. 706, 92 C. C. A. 378. There ejectment was brought in the state court. Defendants answered, and pleaded ownership in fee. During the pendency of this action, and after the judgment which had been rendered in favor of the plaintiff had been reversed, one of the defendants brought suit in the federal court, and the federal court enjoined the plaintiff from proceeding with his action in the state court. But on appeal to the Circuit Court of Appeals for the Fourth Circuit this order of injunction was reversed, the court speaking through Chief Justice Fuller presiding. The court put its decision upon the broad ground that, in matters of concurrent jurisdiction, the court to which jurisdiction first attaches holds the case to the exclusion of the other until the final determination of the matters in dispute, and stated that this rule is not limited in its application to cases where property has actually been seized under judicial process before the institution of a second suit, but applies to actions dealing actually or potentially with specific property, and does not rest simply on comity, but on necessity. In this matter now under consideration, as in the North Carolina case, there is a specific property in the controvery, the title of which and the possession to which arc involved.
It appears that the Supreme Court of the state of California has not yet acted upon an appeal in'case No. 50811 taken from the judgment of the lower state tribunals, and inasmuch as that court will apparently be called upon to decide the issues tried in the action to quiet title, it is clear to us that the federal court ought, at least at this time, to decline to proceed with the case before it. By proceeding in the federal court a judgment might be rendered which would he in conflict with the one rendered by the state court, and create that confusion deprecated by the Supreme Court, where attempts have been made to transfer matters standing for judgment in the one court to the other.
*74McClellan v. Carland,‘217 U. S. 268, 30 Sup. Ct. 501, 54 U. Ed. 762, the principal case cited by petitioner, is easily distinguished, in that McClellan, in that case, went directly into the federal court, and did not wait until a judgment had been rendered in the state court against him. We believe it not in conflict with the doctrine stated in Westfeldt v. North Carolina Mining Company, to which we have referred.
The petition is denied.